Citation Nr: 1829445	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-08 486	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts
 
 
THE ISSUE
 
Whether an evaluation in excess of 50 percent is warranted for posttraumatic stress disorder to include depression and anxiety from August 7, 2009.
 
 
REPRESENTATION
 
Appellant represented by:   Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Allen M. Kerpan, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1967 to July 1969.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.
 
In a March 2017 VA Form 9, the Veteran expressed a desire to pursue a claim of entitlement to an increased rating for chronic obstructive pulmonary disease.  This claim, however, has not been developed and certified for appellate review.  Hence, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.
 
 
FINDING OF FACT
 
Resolving reasonable doubt in the appellant's favor, since August 7, 2009 the Veteran's posttraumatic stress disorder, with depression and anxiety, has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.
 
 
CONCLUSION OF LAW
 
The criteria for the assignment of a 70 percent evaluation, but no higher, for posttraumatic stress disorder, with depression and anxiety, since August 7, 2009 are met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.130 Diagnostic Code 9411.
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board initially finds that VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017)
 
Law and Regulations
 
The Veteran is currently in receipt of a 50 percent evaluation for posttraumatic stress disorder since August 7, 2009.  He contends a higher evaluation is warranted during this period.
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
   
Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is warranted for posttraumatic stress disorder when there are such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).
 
Analysis
 
The Veteran contends that his posttraumatic stress disorder since August 7, 2009, has been more severely disabling than the 50 percent rating assigned, and that the symptoms more closely approximate a 70 percent rating.  The Board finds that after reviewing the VA medical records, psychiatric examinations, mental health treatment records and the Veteran's personal account of his symptoms that his disorder does warrant a 70 percent rating.
 
An August 2009 Treatment Summary from the Lowell Vet Center described posttraumatic stress disorder symptoms as recently exacerbated by the Veteran's unemployment.  These symptoms were accompanied by significant anxiety, which was being treated with psychotropic medications.  The examiner described significant arousal and discomfort when the Veteran described events from Vietnam, avoidance behavior with respect to people and conversation, guilt with respect to family matters, sleep disturbance and occasional angry outbursts.  The examiner also specifically documented an increase in posttraumatic stress disorder symptoms since the Veteran was laid off from his job, and rising anxiety which ultimately resulted in hospitalization.

At a February 2011 VA assessment, the Veteran reported trouble with focus and concentration, and concern over losing his job.  Additionally, the examiner also reported a varied affect but no suicidal or homicidal ideations.  One month later, in a March 2011, assessment the Veteran indicated that he was seeing shadows.  The report also confirmed paranoia and perceptual abnormalities related to the Veteran's posttraumatic stress disorder.
 
At an October 2011 VA neurological evaluation, the Veteran reported a generalized frustration and memory problems dating back five to ten years. 

A VA psychotherapy encounter in December 2011 documented memory and attention issues, which were negatively impacting the Veteran's work performance and productivity.  The Veteran also indicated that he sometimes heard a train off in the distance when there was no train.

At a VA treatment encounter in September 2012 he reported a lack of motivation and that he was under psychiatric care for depression.

An October 2012 VA outpatient clinic note records that the appellant reported enjoying visiting with his children and grandchildren, however for the first time, he revealed that these visits needed to be limited to an hour or two after which he felt anxious to get out of there.  In a follow-on therapy session in March 2013, the Veteran expressed a need to sit with his back to a wall in a restaurant so he could see everything.
 
At a Decision Review Conference in August 2013, the Veteran reported intrusive thoughts and flashbacks with sleep limited to four hours per night.
 
In December 2015 a VA psychologist completed a posttraumatic stress disorder Disability Benefits Questionnaire.  The examiner noted relevant history indicating that the Veteran had sought mental health care in 2008 and 2009 when he felt isolated based on perceived conduct of his supervisor while employed as an insurance examiner.  At that time, he sought and received social worker therapy and psychiatric care at a VA outpatient clinic.  The Veteran reported being satisfied with the care he was receiving but reported feelings of paranoia on certain days with a noticeable sensitivity to strangers of middle eastern-descent.  The examiner reported a particular increase in posttraumatic stress related irritability and hypervigilance beyond what was reported in the Veteran's prior May 2010 mental health VA examination.  The examination report similarly indicated distressing memories, distress from exposure to cues that resembled or symbolized combat trauma, exaggerated negative beliefs about self and others, and detachment or estrangement.  The Veteran also reported a continued lack of close friends and a new symptom of disinterest in getting up in the morning to go to work.  
 
In a March 2017 Statement in Support of Claim, the Veteran provided an in-depth and detailed description of what he considered to be worsening of his mental health symptoms.  He described conflicted symptoms of agoraphobia, and at the same time a fear of being alone.  On multiple occasions he reported a sense of paranoia, and loss of control in public places.  It was also his feeling that his pulmonary disorder, which currently is a nonservice connected disorder, was exacerbating his paranoia.  He expressed avoiding public transportation because it brought him into contact with too many people to watch and no escape option.  He perceived increasing emotions over everything, and an intense dislike for society.  His account of his employment history suggested a decline in capabilities, responsibilities and competencies from duties as an inspector for fourteen insurance companies diminishing to two hours a day as a crossing guard.
 
While the evidence does not show that the appellant's posttraumatic stress disorder has been manifested by suicidal ideation, obsessional rituals, near continuous panic, or a neglect of personal appearance the symptoms listed under Diagnostic Code 9411 are not exhaustive.  Rather, they "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the Board finds it highly significant that multiple examiners have found that the Veteran's posttraumatic stress disorder has increased in severity.  The Board also finds significant the fact that appellant has been shown to suffer, due to posttraumatic stress disorder, from significant arousal symptoms, paranoia, perceptual abnormalities, and auditory hallucinations such as hearing a train where there was none.  These symptoms do not rise to the level of warranting a 100 percent rating.  That is, the appellant's symptoms do not include evidence of disorientation to time, place and name, a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or that he is in persistent danger of hurting self or others.  His symptoms do, however, after resolving reasonable doubt in his favor warrant a 70 percent rating.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence'..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding... benefits.")

 
ORDER
 
Entitlement to a 70 percent rating for posttraumatic stress disorder to include depression and anxiety since August 7, 2009 is granted subject to the laws and regulations governing monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


